MEMORANDUM **
Harold Huggins appeals the district court’s judgment dismissing for failure to state a claim Huggins’ action alleging that his federal student loans should be extin*674guished because the University gave him a bad grade in an engineering course in 1992, and then engaged in misconduct in the ensuing grievance process. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
Dismissal was proper because, among other things, Huggins failed to allege conduct that constitutes a continuing pattern of criminal activity as required by the Racketeer Influenced and Corrupt Organizations Act. See Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1527 (9th Cir.1995).
The district court did not abuse its discretion in denying Huggins’ motion to amend his complaint because the proposed amended complaint does not cure the deficiencies. See M/V American Queen v. San Diego Marine Constr. orp., 708 F.2d 1483, 1492 (9th Cir.1983). Moreover, any federal civil rights claims would be time-barred. See Fink v. Shedler, 192 F.3d 911, 914 (9th Cir.1999).
The University’s request for judicial notice is denied as unnecessary.
AFFIRMED.

 This disposition is not appropriate for publi*674cation and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.